Exhibit News Release For immediate release Calgary, Alberta June 16, 2010 TSX: OPC OPTI Canada Inc. Responds to Media Reports OPTI Canada Inc. (OPTI or the Company) responds to comments erroneously attributed to Mr. Christopher Slubicki, President and Chief Executive Officer, regarding the Company’s strategic alternatives review. OPTI confirms that its Board of Directors continues to move forward in its process to explore strategic alternatives for enhancing shareholder value. The strategic alternatives may include capital market opportunities, restructuring the current credit facility, asset divestitures, and/or a corporate sale, merger or other business combination. The ultimate objective of carrying out this review is to determine which alternative(s) might result in superior value for OPTI shareholders. OPTI does not intend to disclose developments with respect to the strategic review process unless and until its Board of Directors has approved a definitive transaction or strategic option. There can be no assurance that any transaction will occur, or if a transaction is undertaken, as to its terms or timing. Any announcements regarding the strategic alternatives review will be disclosed in accordance with all applicable legal and regulatory requirements. ABOUT OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude™ process. Our first project, Phase 1 of Long Lake, consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility.
